DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to communication filed on 12/19/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 11, the limitation of “wherein expected demand for the third format is less than expected demand for the second format” is not enabled. It has not been described in the specification how such limitation is taken place. Therefore, one skilled in the art would not know how to make and/or use the invention.
Claims 2 – 5 and 12 – 15 are necessarily rejected as being dependent upon the rejection of claims 1 and 11.
a subset of formats having an expected demand equal to or exceeding a first predetermined expected demand threshold; and determining the subset of formats comprises the second format” are not enabled. The Examiner was unable to find where in the specification such limitations are being disclosed.  Therefore, one skilled in the art would not know how to make and/or use the invention.
Applicant is kindly suggested to show where/how such limitations are recited in the specification because paragraph [0041] discloses: “a threshold quality level or requirement may be tested for. For instance, if errors, such as excessive jitter, occur only infrequently, then the content may be accepted, but if errors occur frequently, then the content may be rejected”.  Paragraph [0051] discloses “An error threshold may be established in order to avoid lowering the quality of the format that is transmitted due to momentary interference”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 5 and 11 - 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mills et al (US 2009/0119322; hereinafter Mills) in view of Jukka Antero Alve (US 2010/0333209; hereinafter Alve).
Regarding claim 1, Mills discloses a method comprising:
identifying, based on expected demand for content encoded in a particular format of a plurality of formats, a first format, a second format, and a third format, wherein expected demand for the third format is less than expected demand for the second format (paragraphs [0002], [0007], [0013]; Mills discloses that the ability to provide media content to devices in differing formats);
receiving the content from a content source, wherein the received content is encoded in the first format (paragraph [0006]; Mills discloses that a method for managing media files having different format characteristics includes receiving a request from a remote client identifying a media file);
Mills discloses that the transcoder is also operable of modifying the media file from the first format to a second format associated with the first client).
Mills discloses all the limitations, but fails to disclose receiving, from a terminal, a request for the content in the third format; and
in response to receiving the request for the content in the third format, transcoding the content into the third format and transmitting the content transcoded into the third format to the terminal.
Alve, in an analogous art, discloses receiving, from a terminal, a request for the content in the third format (paragraphs [0013], [0075 - 0076], Alve discloses processor of the server 110 may determine that the electronic device 104 is configured to support a DRM format such as for example DRM format C); and
in response to receiving the request for the content in the third format (paragraphs [0075 – 0077]; Alve discloses that In response to determining that the electronic device supports DRM format C (claimed third format), the processor of the server 110 may determine whether the content in the desired DRM format is locally stored in a memory of the server 110), transcoding the content into the third format (paragraphs [0007], [0017]; Alve discloses an approach to provide the electronic device with the content in an appropriate format may be a cumbersome and time consuming task since the user of the server may have to remove the content from the server, and save the content to another device that is capable of transcoding the content into a DRM format that is supported by the electronic device) and transmitting the content transcoded into the third format to the terminal (paragraph [0077]; Alve discloses the content management engine 80 of the intermediary device 106 may store the content in DRM format C in memory device 76 and may provide the content in DRM format C to the electronic device 104 by streaming the content and the content management engine 80 of the electronic device 104 may render (e.g., play or execute) the content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Mills by receiving, from a terminal, a request for the content in the third format; and in response to receiving the request for the content in the third format, transcoding the content into the third format and transmitting the content transcoded into the third format to the terminal as evidenced by Alve for the purpose of obtaining content in a desired format from a network entity of a service.
Regarding claim 2, Mills and Alve disclose the method of claim 1, wherein:
the transcoding of the content into the third format is not performed until the request for the content in the third format is received from the terminal (Alve: paragraphs [0013], [0075]; Alve discloses that  In response to determining that the electronic device supports DRM format C, the processor of the server 110 may determine whether the content in the desired DRM format is locally stored in a memory of the server 110). Same motivation as in claim 1.
Regarding claim 3, Mills and Alve disclose the method of claim 1, further comprising:
in response to receiving the request for the content in the third format and transcoding the content into the third format, storing the content transcoded into the third format (paragraphs [0075 – 0077]; Alve discloses that the content management engine 80 of the intermediary device 106 may store the content in DRM format C in memory device 76 and may provide the content in DRM format C to the electronic device 104). Same motivation as in claim 1.
Regarding claim 4, Mills and Alve disclose all the limitations in claim 1, but fails to specifically disclose that the content is transcoded into the third format from the second format.
Mills in view of Alve show that the content may either be converted from a first DRM format (also referred to herein as format A) into a second DRM format (also referred to herein as format B) by Alve discloses that the content may either be converted from a first DRM format (also referred to herein as format A) into a second DRM format (also referred to herein as format B) by transcoding (also referred to as transcrypting) the content).
It would have been obvious to one skilled in the art before the effective filing date of the invention to recognize that “transcoding the content into the third format from the second format is a matter of design choice because Alve has shown the idea of transcoding the content from the first format into the second format. Thus, the combination of Mills and is at least functional equivalent to the claimed limitation for the purpose of achieving the same end result.
Regarding claim 5, Mills and Alve disclose the method of claim 1, further comprising:
prior to transmitting the content transcoded into the third format to the terminal, verifying that the content transcoded into the third format meets one or more quality requirements (Alve: paragraphs [0007], [0017]; Alve discloses that based on the user's selection of one or more electronic devices, the server may evaluate data in a DRM format capabilities list and determine a DRM format that the selected electronic device is configured to support). Same motivation as in claim 1.
Claims 11 – 15 incorporate substantively all the limitations of claims 1 – 5 in system form rather than method form.  The reasons for rejecting claims 1 – 5 apply in claims 11 – 15.  Therefore, claims 11 – 15 are rejected for the same reasons.
Claims 6 – 10 and 16 – 20 are not being rejected with art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caersar Collazo (US 2009/0320082) discloses a method of delivering content data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/              Primary Examiner, Art Unit 2457